                Case:
             Case:
               Case:   4:18-mj-01166-JMB Doc.
                   4:18-cr-00975-CDP-JMB
                      4:18-mj-01166-JMB   Doc.#:
                                           Doc.
                                              #: #:
                                                  10243-5
                                                       Filed: 06/25/18 Filed:
                                                           *SEALED*
                                                              01/18/19        1 of 18
                                                                                   3 PagelD
                                                                       Page:12/11/18  PageID#:#:
                                                                                        Page:  116
                                                                                                 30
                                                                                                 of 18
                                                PageID #: 175
    AO 93 (Rev. 11/13) Search and Seizure Warrant



                                               UNITED STATES DISTRJCT COURT
                                                                                                                              FILED
                                                                                                                                .       '
                                                                                for the
                                                                  Eastern District of Missouri                            JUN 2 5 2018
                                                                                                                       U.S. DISTRICT COURT
                        In the Matter of the Search of                              )                                EASTERN DISTRICT OF MO
    A Samsung-brand cellular phone (model number SM-G920A, JMEI #:                  )                                        ST.LOUIS
    357743d06b08C42hri3~6M
    operate y
                                                          J
                        4) asso;iatthed with phonef numbh~r      jd anfd
                     s yers LOT e purpose o searc mg or ev1 ence o
                                                                                    )
                                                                                    ).
                                                                                           Case No. 4: 18 MJ 1166 JMB
    violations of 18 U.S.C. § 241 and 242 related to the protests in downtown St.
    Louis from September 15 through September 17, 2017.                             )
                                                                                    )

                                                      SEARCH AND SEIZURE WARRANT
    To:       Any authorized law enforcement officer
             An application by a federal law enforcement officer or ari attorney for the government requests the search
    of the following person or property located in the          EASTERN              District of               Missouru
    (identify the person or describe the property to be searched and give its location):



                                                                        SEEATIACHMENT A



            I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
    described above, and that such search will reveal (identify the person or qescribe the property to be seized}:


                                                                         SEEATIACHMENT A




            YOU ARE COMMANDED to execute this warrant on or before                     July 9, 2018         (not to exceed 14 days)
          ~ in the daytime 6:00 a.m. to 10:00 p.m. LJ at any time in the day or night because good cause has been established.

            Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
    person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
    property was taken.
            The officer exe,cuting this warrant, or an officer present during the execution of the warrant, must prepare an inventory
    as required by law and promptly return this warrant and inventory to         United States Magistrate Judge John M. Bodenhausen
                                                                                                         (United States Magistrale Judge)

         LJ Pursuant to 18 U.S.C. § 3-103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
    § 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
    property, will be searched or seized (check the appropriate box)
         LJ for _ _ days (not to exceed 30) LJ until, the facts justifying, the later s


    Date and time issued:


    City and state:              St. Louis, MO                                                  able John M Bodenhausen, U.S. Magistrate Judge
1
                                                                                                               Printed name and title
Case:
  Case:
      4:18-cr-00975-CDP-JMB
         4:18-mj-01166-JMB Doc.
                             Doc.
                                #: #:
                                    1043-5
                                        Filed:
                                            *SEALED*
                                               01/18/19 Filed:
                                                        Page:12/11/18
                                                               2 of 18 PageID
                                                                         Page:#:
                                                                               2 31
                                                                                 of 18
                                  PageID #: 176
Case:
  Case:
   Case:
      4:18-cr-00975-CDP-JMB
         4:18-mj-01166-JMB
          4:18-mj-01166-JMB Doc.
                             Doc.
                              Doc.
                                 #:#:#:
                                      10243-5
                                           Filed:
                                               *SEALED*
                                                  06/25/18
                                                  01/18/19 Filed:
                                                           Page:12/11/18
                                                                  3 of 3
                                                                       18PageID
                                                                          PageID
                                                                            Page:
                                                                                #:#:
                                                                                   318
                                                                                     32
                                                                                     of 18
                                    PageID #: 177
Case:
  Case:
      4:18-cr-00975-CDP-JMB
         4:18-mj-01166-JMB Doc.
                             Doc.
                                #: #:
                                    1043-5
                                        Filed:
                                            *SEALED*
                                               01/18/19 Filed:
                                                        Page:12/11/18
                                                               4 of 18 PageID
                                                                         Page:#:
                                                                               4 33
                                                                                 of 18
                                  PageID #: 178
Case:
  Case:
      4:18-cr-00975-CDP-JMB
         4:18-mj-01166-JMB Doc.
                             Doc.
                                #: #:
                                    1043-5
                                        Filed:
                                            *SEALED*
                                               01/18/19 Filed:
                                                        Page:12/11/18
                                                               5 of 18 PageID
                                                                         Page:#:
                                                                               5 34
                                                                                 of 18
                                  PageID #: 179
Case:
  Case:
   Case:
      4:18-cr-00975-CDP-JMB
         4:18-mj-01166-JMB
          4:18-mj-01166-JMB Doc.
                             Doc.
                              Doc.
                                 #:#:#:
                                      10143-5
                                           Filed:
                                               *SEALED*
                                                  06/25/18
                                                  01/18/19 Filed:
                                                           Page:12/11/18
                                                                  3
                                                                  6 of 15
                                                                       18 PageID
                                                                            Page:#:
                                                                                  6335
                                                                                    of 18
                                    PageID #: 180
Case:
  Case:
   Case:
      4:18-cr-00975-CDP-JMB
         4:18-mj-01166-JMB
          4:18-mj-01166-JMB Doc.
                             Doc.
                              Doc.
                                 #:#:#:
                                      10143-5
                                           Filed:
                                               *SEALED*
                                                  06/25/18
                                                  01/18/19 Filed:
                                                           Page:12/11/18
                                                                  4
                                                                  7 of 15
                                                                       18 PageID
                                                                            Page:#:
                                                                                  7436
                                                                                    of 18
                                    PageID #: 181
Case:
  Case:
      4:18-cr-00975-CDP-JMB
         4:18-mj-01166-JMB Doc.
                             Doc.
                                #: #:
                                    1043-5
                                        Filed:
                                            *SEALED*
                                               01/18/19 Filed:
                                                        Page:12/11/18
                                                               8 of 18 PageID
                                                                         Page:#:
                                                                               8 37
                                                                                 of 18
                                  PageID #: 182
Case:
  Case:
      4:18-cr-00975-CDP-JMB
         4:18-mj-01166-JMB Doc.
                             Doc.
                                #: #:
                                    1043-5
                                        Filed:
                                            *SEALED*
                                               01/18/19 Filed:
                                                        Page:12/11/18
                                                               9 of 18 PageID
                                                                         Page:#:
                                                                               9 38
                                                                                 of 18
                                  PageID #: 183
Case:
  Case:
      4:18-cr-00975-CDP-JMB
         4:18-mj-01166-JMB Doc.
                             Doc.
                                #: #:
                                    1043-5
                                        Filed:
                                            *SEALED*
                                               01/18/19 Filed:
                                                        Page:12/11/18
                                                               10 of 18 PageID
                                                                         Page: 10
                                                                               #: 39
                                                                                  of 18
                                   PageID #: 184
Case:
  Case:
      4:18-cr-00975-CDP-JMB
         4:18-mj-01166-JMB Doc.
                             Doc.
                                #: #:
                                    1043-5
                                        Filed:
                                            *SEALED*
                                               01/18/19 Filed:
                                                        Page:12/11/18
                                                               11 of 18 PageID
                                                                         Page: 11
                                                                               #: 40
                                                                                  of 18
                                   PageID #: 185
Case:
  Case:
      4:18-cr-00975-CDP-JMB
         4:18-mj-01166-JMB Doc.
                             Doc.
                                #: #:
                                    1043-5
                                        Filed:
                                            *SEALED*
                                               01/18/19 Filed:
                                                        Page:12/11/18
                                                               12 of 18 PageID
                                                                         Page: 12
                                                                               #: 41
                                                                                  of 18
                                   PageID #: 186
Case:
  Case:
  Case:
      4:18-cr-00975-CDP-JMB
         4:18-mj-01166-JMB
          4:18-mj-01166-JMB Doc.
                            Doc.
                              Doc.
                                 #:
                                  #:#:
                                     10
                                      1 43-5
                                         Filed:
                                          Filed:
                                              *SEALED*
                                                06/25/18
                                                 01/18/19 Page:
                                                          Filed:
                                                          Page:12/11/18
                                                                 10
                                                                 13of
                                                                    of15
                                                                      18PageID
                                                                         PageID
                                                                          Page: #:
                                                                                13
                                                                                #:10
                                                                                   42
                                                                                   of 18
                                    PageID #: 187
Case:
  Case:
  Case:
      4:18-cr-00975-CDP-JMB
         4:18-mj-01166-JMB
          4:18-mj-01166-JMB Doc.
                            Doc.
                              Doc.
                                 #:
                                  #:#:
                                     10
                                      1 43-5
                                         Filed:
                                          Filed:
                                              *SEALED*
                                                06/25/18
                                                 01/18/19 Page:
                                                          Filed:
                                                          Page:12/11/18
                                                                 11
                                                                 14of
                                                                    of15
                                                                      18PageID
                                                                         PageID
                                                                          Page: #:
                                                                                14
                                                                                #:11
                                                                                   43
                                                                                   of 18
                                    PageID #: 188
Case:
  Case:
  Case:
      4:18-cr-00975-CDP-JMB
         4:18-mj-01166-JMB
          4:18-mj-01166-JMB Doc.
                            Doc.
                              Doc.
                                 #:
                                  #:#:
                                     10
                                      1 43-5
                                         Filed:
                                          Filed:
                                              *SEALED*
                                                06/25/18
                                                 01/18/19 Page:
                                                          Filed:
                                                          Page:12/11/18
                                                                 12
                                                                 15of
                                                                    of15
                                                                      18PageID
                                                                         PageID
                                                                          Page: #:
                                                                                15
                                                                                #:12
                                                                                   44
                                                                                   of 18
                                    PageID #: 189
Case:
  Case:
  Case:
      4:18-cr-00975-CDP-JMB
         4:18-mj-01166-JMB
          4:18-mj-01166-JMB Doc.
                            Doc.
                              Doc.
                                 #:
                                  #:#:
                                     10
                                      1 43-5
                                         Filed:
                                          Filed:
                                              *SEALED*
                                                06/25/18
                                                 01/18/19 Page:
                                                          Filed:
                                                          Page:12/11/18
                                                                 13
                                                                 16of
                                                                    of15
                                                                      18PageID
                                                                         PageID
                                                                          Page: #:
                                                                                16
                                                                                #:13
                                                                                   45
                                                                                   of 18
                                    PageID #: 190
Case:
  Case:
      4:18-cr-00975-CDP-JMB
         4:18-mj-01166-JMB Doc.
                             Doc.
                                #: #:
                                    1043-5
                                        Filed:
                                            *SEALED*
                                               01/18/19 Filed:
                                                        Page:12/11/18
                                                               17 of 18 PageID
                                                                         Page: 17
                                                                               #: 46
                                                                                  of 18
                                   PageID #: 191
Case:
  Case:
  Case:
      4:18-cr-00975-CDP-JMB
         4:18-mj-01166-JMB
          4:18-mj-01166-JMB Doc.
                            Doc.
                              Doc.
                                 #:
                                  #:#:
                                     10
                                      1 43-5
                                         Filed:
                                          Filed:
                                              *SEALED*
                                                06/25/18
                                                 01/18/19 Page:
                                                          Filed:
                                                          Page:12/11/18
                                                                 15
                                                                 18of
                                                                    of15
                                                                      18PageID
                                                                         PageID
                                                                          Page: #:
                                                                                18
                                                                                #:15
                                                                                   47
                                                                                   of 18
                                    PageID #: 192
